Citation Nr: 0728076	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05- 26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk





INTRODUCTION

The veteran had active service from October 1968 to October 
1970 to include combat service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision that denied 
the veteran's claims of service connection for a bilateral 
hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  On recent examination in July 2004, the veteran's right 
ear hearing indicated puretone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz, of less than 40 decibels in all 
frequencies and did not indicate puretone thresholds of 26 
decibels or more in three or more frequencies; his speech 
recognition was 98 percent in the right ear; the veteran does 
not have a hearing loss disability of the right ear for VA 
purposes. 

2.  The most probative evidence of record shows that the 
veteran's current left ear hearing loss is not attributable 
to a disease, injury, or event in service, to include combat 
service, and was not first manifested to a compensable level 
within one year of separation from service.

3.  The most probative evidence of record shows that 
veteran's tinnitus is not attributable to a disease, injury, 
or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b)(West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2004 letter also informed him that 
additional information and evidence was needed to support his 
claims and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion as to whether any hearing loss disability or tinnitus 
could be directly attributed to service.  Further examination 
or opinion is not needed on the claim because there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  

SERVICE CONNECTION 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic diseases 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board notes that, for injuries or diseases alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service. It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

HEARING LOSS

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

In August 1999, the veteran reported to a VA hospital with 
complaints of fever, congestion, and swollen ears.  The 
veteran reported some hearing loss.  The diagnosis was acute 
otitis media.

In July 2004, the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
30
25
LEFT
35
25
20
35
30

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.

Thus, given these findings, the Board concludes that the 
veteran does not have a right ear hearing loss disability 
according to the criteria of 38 C.F.R. § 3.385.  Although the 
veteran does have some right ear hearing loss per the 
directives of Hensley, any hearing loss in that ear does not 
rise to the level of a disability for VA purposes.  The 
veteran has not submitted any other evidence establishing a 
hearing loss disability in his right ear.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, 
service connection for right ear hearing loss is not 
warranted.

However, as the veteran's left ear hearing indicates puretone 
thresholds of greater than 26 decibels at the 500, 3000, and 
4000 Hertz levels, he has established a left ear hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  

The veteran maintains that his currently diagnosed hearing 
loss is the direct result of acoustic trauma sustained during 
active service.  The Board acknowledges that the veteran 
served as a combat mortarman in Vietnam and received the 
Purple Heart for combat wounds.  Nevertheless, despite the 
acoustic trauma he sustained, his service medical records are 
devoid of any complaints of hearing loss of the left ear or 
evidence showing a hearing loss disability of the left ear.

Specifically, service medical records show that the veteran's 
hearing acuity was tested during his induction examination in 
October 1968.  Audiometric testing at that examination 
revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
-5
LEFT
-5
-5
-5
N/A
-5

In September 1970, at his separation examination, the 
veteran's hearing acuity was again measured.  Audiometric 
testing revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Service medical records are negative for any finding, 
treatment, or complaint of hearing loss.  Audiological tests 
conducted both at induction and separation show the veteran 
to have had perfect hearing (i.e. pure tone thresholds at 
zero decibels or less for all tested Hertz levels) throughout 
service.  There is no credible evidence that suggests the 
veteran experienced hearing loss of the left ear within a 
year after separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Indeed, the veteran was not shown to have any hearing 
loss of the left ear until his July 2004 VA examination, 
almost 34 years after his discharge.

The question, therefore, is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's currently diagnosed left ear hearing loss and his 
in-service acoustic trauma.  The Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, despite the veteran's combat status, there 
must be satisfactory evidence of a relationship between this 
service and hearing loss of the left ear.  There is no such 
evidence, here.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen.  

At the veteran's July 2004 VA audiological examination, the 
examiner indicated that he had reviewed the veteran's claims 
file, noted the veteran's combat history, and concluded that 
the veteran's separation examination "clearly indicates his 
hearing loss did not occurred [sic] while in the military and 
that it is less likely than not his hearing loss is service 
connected."  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, there is no competent medical evidence of any 
link between the veteran's current hearing loss of the left 
ear and service.  Although the veteran is competent to make 
assertions of experiencing hearing problems during service, 
he is not competent to state the etiology of his currently 
diagnosed hearing loss disability of the left ear.  

In sum, the competent medical evidence, including in-service 
audiological reports and a VA medical examination report, 
shows that the veteran's hearing loss is not related to 
service.  The first recorded complaint of hearing loss was in 
the medical report from August 1999.  The veteran's left ear 
hearing loss did not begin in service or within one year of 
separation, and no hearing loss disability was diagnosed 
until July 2004, almost 34 years after the veteran's 
separation from service.  No medical report within the record 
suggests otherwise.  This extended period of time without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence against service connection).  
Furthermore, the Board attaches significant probative value 
to the VA examiner's opinion, as it is detailed, well-
reasoned, and consistent with other evidence of record, and 
it includes a review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that a 
physician's access to the claims file and thoroughness and 
detail of opinion are factors in assessing the probative 
value of a medical opinion).

As previously noted, there is no evidence that the veteran 
has ever been diagnosed with a right ear hearing loss 
disability for VA purposes.  Despite the veteran's 
contentions that his left ear hearing loss is linked to 
service, the record is devoid of competent, corroborative 
evidence.

Accordingly, service connection for a bilateral hearing loss 
disability is not warranted.

TINNITUS

In his July 2005 appeal, the veteran states that his tinnitus 
began sometime between April 1969 and April 1970.  In his May 
2004 claim, the veteran also contends that his tinnitus is 
"the result of injuries incurred in combat."  Again, 
although the veteran is competent to report ringing his ears, 
he is not competent to render a diagnosis or etiology 
thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The service medical records are devoid of any complaint, 
finding, treatment, or diagnosis of tinnitus.  At his July 
2004 VA audiological examination, the veteran reported that 
the onset of his tinnitus occurred only four or five years 
prior to that examination, i.e., almost 30 years after his 
separation from service.  After reviewing the veteran's 
claims file, including service medical records, the examiner 
concluded that the veteran's tinnitus "began too long after 
his military service for it to have been caused by the 
military."  Furthermore, the examiner notes that even the 
veteran himself "does not associate [tinnitus] to service."

As noted above, the Board attaches more significant probative 
value to the VA examiner's medical statements than to the 
veteran's statements given the facts of this case.  See 
Prejean, supra.  There is no inservice complaint or diagnosis 
of tinnitus.  During the veteran's VA examination he denied 
any association between the tinnitus and his military 
service.  Furthermore, the VA examiner opined that the 
veteran's tinnitus was not service-related.  Any contentions 
by the veteran to the contrary are not supported by the 
record.  Thus, the probative evidence establishes that 
tinnitus is not attributable to service, and there is no 
competent medical evidence of record to the contrary.

Accordingly, service connection for tinnitus is not 
warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.




ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


